Filed 6/17/14 P. v. Innis CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B251384

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA407528)
         v.

KEVIN ANTHONY INNIS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Michael
D. Abzug, Judge. Affirmed.
         Ann Krausz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                        _________________________
       Defendant and appellant Kevin Anthony Innis was convicted by jury of battery
with serious bodily injury, in violation of Penal Code sections 242/243, subdivision (d).
The trial court sentenced defendant to two years in state prison. Defendant filed a timely
notice of appeal.
       This court appointed counsel to represent defendant on appeal. On March 26,
2014, appointed counsel filed a brief raising no issues, asking this court to independently
review the record for arguable appellate contentions under People v. Wende (1979) 25
Cal.3d 436. Defendant was advised of his right to file a supplemental brief within thirty
days. No supplemental brief has been filed by defendant.
       Viewed in the light most favorable to the judgment, the record shows that a
dispute resulted over how defendant requested a taco from the victim. After the dispute
turned physical, defendant knocked the victim down, repeatedly struck the victim in the
face with his fists, and banged the victim’s head into the ground. The victim suffered
substantial facial injuries. Defendant told the police he had hit the victim with his fists
for a minute while the victim was on the ground. Defendant walked away after the
beating, entered a bus, and left the area. The victim, with the assistance of a friend,
immediately reported the incident to the police.
       Our independent review of the record reveals the absence of any arguable
appellate contentions. The judgment is amply supported by substantial evidence. The
jury was properly instructed on the pertinent law. The sentence imposed was within the
sound discretion of the trial court.




                                              2
      The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             MINK, J.*




      *  Retired judge of the Los Angeles County Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           3